



COURT OF APPEAL FOR ONTARIO

CITATION:  R. v. Jafarian, 2014 ONCA 9

DATE: 20140108

DOCKET: C57629

Doherty, Sharpe and MacFarland JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Masoud Jafarian

Appellant

Mark C. Halfyard, for the appellant

Stacey D. Young, for the respondent

Heard: December 20, 2013

On appeal from the sentence imposed on June 20, 2013 by
    Justice Howard I. Chisvin of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant pled guilty to breaches of outstanding court orders and a
    charge of criminal harassment. He has several prior convictions for breaches of
    court orders. All of the breaches arise out of court orders forbidding direct
    or indirect contact with his former wife.

[2]

We agree with the trial judge that the time had come to impose a
    denunciatory sentence. Specific deterrence had to be the primary purpose of the
    sentence.  This court has imposed mid-range reformatory sentences in similar
    cases.

[3]

However, the trial judge erred in principle in using the sentencing of
    the appellant as an opportunity to send a message that sentences for this kind
    of offences were ridiculously low because of the direction of this court. The
    trial judge is obliged to accept the direction of this court and should have
    concentrated on the specifics of the offence and the circumstances of the
    offender.

[4]

We think that the submission made by the Crown at trial accurately
    reflected the appropriate range of sentence  that is 12 to 15 months. We think
    a sentence of 15 months would be appropriate. The Crown and defence agree that
    the respondent is entitled to 30 days credit for pre-trial custody resulting in
    a sentence of 14 months.

[5]

Leave to appeal is granted, the appeal is allowed and the
    sentence is reduced accordingly.


